Citation Nr: 1423065	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  11-05 086	)	DATE
	)
	)
THE ISSUE

Whether there was clear and unmistakable error (CUE) in a June 2010 Board decision which denied eligibility for retroactive Department of Veterans Affairs Dependents' Educational Assistance (DEA) benefits under the provisions of Chapter 35, 38 U.S. Code.


ATTORNEY FOR THE BOARD

T. Wishard, Counsel

INTRODUCTION

The Veteran served on active duty from December 1943 to November 1945.  He died in November 1985.  The moving party is the deceased Veteran's daughter.

This matter comes before the Board on a motion challenging the Board's June 2010 decision that denied entitlement to retroactive DEA benefits.

FINDINGS OF FACT

1.  In a June 2010 decision, the Board denied entitlement to retroactive Department of Veterans Affairs Dependents' Educational Assistance (DEA) benefits under the provisions of Chapter 35, 38 U.S.C.

2.  On October 2010, the moving party filed a motion for revision of the June 2010 Board decision based on CUE.

3.  In a March 2012 memorandum decision, the United States Court of Appeals for Veterans Claims affirmed the Board's June 2010 decision that denied entitlement to retroactive Department of Veterans Affairs Dependents' Educational Assistance (DEA) benefits under the provisions of Chapter 35, 38 U.S. Code.


CONCLUSION OF LAW

The June 2, 2010 Board decision is not subject to a claim for revision based on CUE. 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400(b) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  However, VA's notification and assistance duties are not applicable to claims of CUE in prior Board decisions. 38 C.F.R. § 20.1411(c), (d) (2013); Livesay v. Principi, 15 Vet. App. 165 (2001).  Accordingly, no further action or assessment is necessary prior to adjudication of this claim.

The moving party has alleged CUE in a June 2010 Board decision which denied eligibility for retroactive DEA benefits.  In a March 2012 memorandum decision, the United States Court of Appeals for Veterans Claims affirmed the June 2, 2010 Board decision

All final Board decisions are subject to revision on the basis of CUE except decisions on issues which have been appealed to and decided by a court of competent jurisdiction. 38 C.F.R. § 20.1400(b).  "This rule prevents the Board from reviewing a previous Board decision on an issue for CUE when the previous issue has been appealed to, or decided by, a court of competent jurisdiction, such as the Court of Appeals for Veterans Claims, and that reviewing court has decided the issue the claimant seeks to review for CUE."  Disabled American Veterans v. Gober, 234 F.3d 682, 693 (Fed. Cir. 2000).  In essence, the Court's opinion on an issue replaces the Board decision on that issue, and thus there is no Board decision available for revision. Winsett v. Principi, 341 F.3d 1329, 1331-1332 (Fed. Cir. 2003).

In the present case, the Board finds that the moving party's claim of CUE in the June 2, 2010 Board decision must be dismissed because the Court has affirmed the Board's decision; no claim of CUE in a Board decision may be considered.  


ORDER

The motion is dismissed.


____________________________________________
	M. E. LARKIN 
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



